                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

MICHAEL B. JONES,                         )
                                          )
                     Plaintiff,           )
       v.                                 )
                                          )
CITY PLAZA, LLC, T.E. JOHNSON             )        1:19CV924
& SONS, INC., and ONLINE                  )
INFORMATION SERVICES, INC.,               )
                                          )
                     Defendants.          )

                                   JUDGMENT

      For the reasons explained in the Memorandum Opinion and Order filed

contemporaneously with this Judgment, IT IS HEREBY ORDERED AND ADJUDGED

that Defendant Online Information Services, Inc.’s Motion to Dismiss [Doc. #21] is

GRANTED IN PART as to Counts Three and Five and DENIED IN PART AS MOOT

as to Count Four; Defendant City Plaza, LLC’s Motion to Dismiss [Doc. #12] is

DENIED AS MOOT; Defendant T.E. Johnson & Sons, Inc.’s Motion to Dismiss

[Doc. #14] is DENIED AS MOOT; and Counts One, Two, and Four are dismissed

without prejudice.

      This the 29th day of April, 2020.


                                           /s/ N. Carlton Tilley, Jr.
                                      Senior United States District Judge




     Case 1:19-cv-00924-NCT-JLW Document 29 Filed 04/29/20 Page 1 of 2
Case 1:19-cv-00924-NCT-JLW Document 29 Filed 04/29/20 Page 2 of 2
